The rehearing is denied. It is appropriate however, to say that the use of the word "loaned" in the statement of the opinion that "Mary A. Huntington loaned him [the defendant Hewlett] $200,000.00 on the security of two hundred of the bonds" is inaccurate. While Mary A. Huntington did not actually loan the defendant Hewlett $200,000, she did assign to him a one-half interest in a note calling for the payment of $400,000. In consideration of this assignment Hewlett was to turn over to her certain stock in the Pacific Ranch and Land Company, and as a guarantee that she would receive $200,000 out of this stock he deposited with her as security the said 200 bonds. While he did not, as he had agreed, turn over to Mary A. Huntington the stock referred to, he did deposit the bonds with her as security when she made the assignment to him of the one-half interest in the note. The opinion upon this particular phase of the case should have read that she held the said 200 bonds as security for the $200,000 which she was to receive from the stock of the Pacific Ranch and Land Company.
All concurred except Myers, C. J., and Sturtevant, J.,pro tem., who deemed themselves disqualified and did not participate herein. *Page 709